No. 07-17-00277-CV


Billy Joe Willard, Jr.                       §      From the County Court at Law No. 1
  Appellant                                           of Johnson County
                                             §
v.                                                  October 17, 2017
                                             §
Erika Lynn Willard                                  Opinion Per Curiam
  Appellee                                   §

                                    J U D G M E N T


       Pursuant to the opinion of the Court dated October 17, 2017, it is ordered,

adjudged and decreed that this appeal is dismissed.


       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.


       It is further ordered, adjudged and decreed that inasmuch as the appeal is

dismissed at the appellant’s request, no motion for rehearing will be entertained, and

our mandate will issue forthwith.


       It is further ordered that this decision be certified below for observance.


                                           oOo